Case 1:16-cv-00788-SEB-DML Document 302 Filed 05/27/20 Page 1 of 1 PageID #: 7925

                                                                                Acknowledged.

                           THE UNITED STATES DISTRICT COURT                     Defendants Wine and Canvas
                             SOUTHERN DISTRICT OF INDIANA                       IP Holdings, LLC; Wine and
                                 INDIANAPOLIS DIVISION                          Canvas Development, LLC;
                                                                                Tamara McCracken a/k/a
   MEGAN AROON DUNCANSON,                            )                          Tamra Scott; and Anthony
                                                     )                          Scott are hereby dismissed
        Plaintiff,                                   )                          with prejudice.
                                                     )
   v.                                                )                           5/27/2020
                                                                          Date:__________
                                                     ) Civil Action No.:
   WINE AND CANVAS IP HOLDINGS LLC;                  ) 1:16-cv-00788-SEB-DKL _______________________________
   WINE AND CANVAS DEVELOPMENT, LLC;                 )                        SARAH EVANS BARKER, JUDGE
   TAMARA McCRACKEN a/k/a TAMRA SCOTT;               )                        United States District Court
   ANTHONY SCOTT;                                    )
                                                                              Southern District of Indiana

   WNC OF COLUMBUS LLC;                              )
   WNC OF CINCINNATI LLC;                            )
   WNC OF SAN FRANCISCO LLC;                         )
   WNC OF DAYTON LLC;                                )
   WNC OF DETROIT LLC;                               )
   WNC OF DES MOINES LLC;                            )
   WNC OF FORT WAYNE LLC;                            )
   WNC OF LAS VEGAS LLC;                             )
   WNC OF NAPA SONOMA LLC;                           )
   WNC OF ODESSA LLC;                                )
   WNC OF PORTLAND LLC;                              )
   WNC OF SOUTH BEND LLC,                            )
                                                     )
        Defendants.                                  )


                 JOINT STIPULATION OF DISMISSAL OF CLAIMS
         AGAINST WINE AND CANVAS IP HOLDINGS LLC, WINE AND CANVAS
          DEVELOPMENT LLC, TAMARA McCRACKEN, and ANTHONY SCOTT

          COME NOW Plaintiff, MEGAN AROON DUNCANSON, and Defendants, by and

  through their undersigned counsel, pursuant to Rule 41(a)(1)(ii), and file this joint stipulation of

  dismissal, with prejudice, of Plaintiff’s claims in the above-captioned action against Defendants

  WINE AND CANVAS IP HOLDINGS LLC; WINE AND CANVAS DEVELOPMENT, LLC;

  TAMARA McCRACKEN a/k/a TAMRA SCOTT; and ANTHONY SCOTT (herein,

  “Defendants”), and as to those Defendants only.
